Citation Nr: 1324881	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  09-37 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the reduction of a 50 percent disability rating for service-connected posttraumatic stress disorder (PTSD) to a 30 percent rating, effective November 1, 2009, was proper.

2.  Entitlement to an increased rating for PTSD, rated as 30 percent disabling prior to March 18, 2011 and 50 percent disabling thereafter.

3.  Entitlement to a compensable rating for right foot jungle rot. 

4.  Entitlement to a total rating based upon individual unemployability (TDIU).

5.  Entitlement to service connection for residuals of squamous cell carcinoma, perianal area, claimed as due to herbicide exposure.

6.  Entitlement to service connection for residuals of a soft tissue sarcoma, perianal area, claimed as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1967 to August 1969 and from January 1975 to August 1976, including combat service in Vietnam.  He is the receiptent of the Purple Heart medal and the Combat Action Ribbon.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, proposed that the Veteran's rating for PTSD be reduced from 50 percent to 30 percent.  The Veteran's claims for service connection for soft tissue sarcoma and squamous cell carcinoma of the perianal skin were denied.  His claim for an increased rating for right foot jungle rot as well as his claim for TDIU were also denied.

In addition, the Veteran appeals from a January 2010 rating decision which denied his claim for an increased rating for PTSD.

The Board notes that, in additional to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims processing system reveals the June 2013 Informal Hearing Presentation submitted by the Veteran's representative.

In June 2009, the Veteran withdrew his request for a hearing.

In April 2011, the RO partially granted the Veteran's claim for an increased rating for PTSD, and assigned a 50 percent rating, effective March 18, 2011.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating has remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board's decision as to the claim for a compensable rating for right foot jungle rot is set forth below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

Throughout the course of this appeal, the Veteran's right foot jungle rot affected less than five percent of his entire body; there was no evidence of scarring, that more than five percent of the entire body was affected by the condition or that intermittent systemic therapy had been used during the past 12 months.


CONCLUSION OF LAW

The criteria for a compensable rating for right foot jungle rot are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.102, 4.1-4.10, 4.25, 4.118, 7801-7806, 7813 (regulations in effect prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id. 

While the Veteran has not been provided with notice specific to his claim for a compensable rating for right foot jungle rot, a pre-rating April 2008 letter generally informed him of the evidence required to substantiate a claim for an increased rating as well as appropriate disability rating or effective date to be assigned.
See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b)(1); Quartuccio, at 187.  

The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37(2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the post-rating December 2008 notice letter.

After the issuance of the post-rating December 2008 letter, and the opportunity for the Veteran to respond, the August 2009 statement of the case (SOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an statement of the case (SOC) or supplemental SOC (SSOC), is sufficient to cure a timing defect).  In addition, he has not alleged prejudice with regards to any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA outpatient treatment records and Social Security Administration (SSA) records are located in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran with an appropriate VA examination in June 2008 to determine the nature and severity of his service-connected right foot jungle rot.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined. See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The June 2008 VA examination report is thorough and supported by VA outpatient treatment records. The examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  In addition, and to the extent that the Veteran's representative has argued that the June 2008 VA examination was inadequate as it was too old to properly rated the instant claim, the Board notes that neither the Veteran nor his representative have argued that his symptoms have worsened or that that the substance of the examination was inadequate, and that finds a new VA examination is not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II.  Claim for Increased Rating

The Veteran contends that his right foot jungle rot warrants a compensable rating, despite not covering more than five percent of his total body surface, due to the severity of his symptoms, including cracking, bleeding and peeling of the skin on his foot.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  See 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective August 30, 2002, see 67 Fed. Reg. 49490 -99 (July 31, 2002) and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by the VA on or after October 23, 2008, although a veteran may request evaluation under the new criteria.  See 73 Fed. Reg. 54708 (September 23, 2008). 

The instant claim for an increased rating arose in conjunction with the Veteran's claim for TDIU filed in April 2008.  Therefore, the post-2002 and pre-October 2008 version of the schedular criteria is applicable; the Veteran has not requested evaluation under the criteria as revised effective in 2008. 

The Veteran's right foot jungle rot has been rated under the Diagnostic Code for dermatophytosis, which was listed to include such conditions as tinea pedis.  Dermatophytosis is to be rated as disfigurement of the head, face or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805) or dermatitis (Diagnostic Codes 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2008). 

Scars other than on the head, face or neck that are deep or that cause limited motion and encompass an area or areas exceeding 6 square inches (39 sq. cm.) warrant a 10 percent rating.  Such scars that encompass an area or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 percent rating and such scars that encompass an area or areas exceeding 72 square inches (465 sq. cm.) warrant a 30 percent rating. Such scars or scars that encompass an area exceeding 144 square inches (929 sq. cm.) warrant a 40 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars other than on the head, face or neck that are superficial and do not cause limited motion and encompass an area of 144 square inches or greater warrant a 10 percent rating. 3 8 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  Superficial, unstable scars warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Superficial scars that are painful on examination warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  An unstable scar is one where, for any reason, there is a frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1 (2008).  A superficial scar is one that is not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 2 (2008).  Other types of scars are to be rated based on limitation of motion of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Dermatitis affecting less than five percent of the entire body or less than five percent of exposed areas and no more than topical therapy required during the past 12 months warrant a noncompensable rating.   A 10 percent rating is warranted where dermatitis affected at least five percent but less than 20 percent of the entire body or least five percent but less than 20 percent of exposed areas or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

A June 2008 VA examination reflects the Veteran's complaints of skin dryness and cracking interdigitally on the plantar foot which caused his skin to peel and bleed and required him to change his socks twice per day.  The cause of any flares was unknown and he reported that these symptoms were worse during the summer.  He has been prescribed a foot powder that he used daily and this powder relieved his constant pruritis.  Physical examination found interdigital maceration of the third/fourth and fourth/fifth spaces on the right foot only, with a total affected body surface area of less than five percent.  No other foot or toe abnormalities were noted.

In a December 2008 statement, the Veteran wrote that his foot and toes cracked open and bled.  He used a foot powder and fungal cream to treat his condition.

Throughout the rating period, a compensable rating for the Veteran's right foot jungle rot is not warranted as this condition affected less than five percent of his entire body (or less than five percent of exposed areas) and the clinical evidence does not suggest that he received treatment for the condition within the past 12 months.  The June 2008 VA examination revealed no other foot or toe abnormalities, including scarring.  In addition, while the Veteran reported being prescribed various medications in his June 2008 VA examination, there is no indication that such medications were either systemic therapy were prescribed to treat this condition; the Veteran himself reported that he had used a fungal cream and foot powder, rather than systemic therapy, to treat this condition.   38 C.F.R.     § 4.118a, Diagnostic Code 7801-7806 (2008). 

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  However, these other Diagnostic Codes are not applicable to the instant claim as the right foot jungle rot is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See Diagnostic Code 7806-7833.  In addition, and to the extent that the Veteran has alleged that his right foot jungle rot should be rated as compensably disabling due to the severity of his symptoms, the Board notes that the rating criteria specifically require that the affected area be at least five percent of the entire body or involve intermittent systemic therapy, which has not been shown in the instant case.

In evaluating the right foot, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Clearly, the Board has considered the Veteran's complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of ratings higher than those determined herein for the right foot. 

Additionally, the Board finds that at no pertinent point have the right foot jungle rot impairments been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.             § 3.321(b)(1) (cited in the August 2009 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.    § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.      § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the right foot jungle rot impairments at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right foot.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that, there is no basis for a staged rating for the right foot jungle rot, pursuant to Hart, and that entitlement to a compensable rating must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher or additional rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

A compensable rating for right foot jungle rot is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

The Veteran contends that service connection based upon presumptive exposure to herbicides is warranted for squamous cell carcinoma of the perianal area as squamous cell carcinoma is actually a soft-tissue sarcoma and that he had not been exposed to diesel or chemical fumes, which can result in such cancer, outside of his service in Vietnam.  The Board notes that while soft tissue sarcoma is listed as disease for which service connection is granted based upon herbicide exposure under VA regulations, squamous cell carcinoma is not identified as a soft tissue sarcoma.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Post-service clinical records document the Veteran's complaints of a left groin/perineum abscess for which he underwent incision and drainage in August 2005 and that he was diagnosed with squamous cell carcinoma with basoloid features in June 2007.  The Veteran has not been afforded a VA examination to determine the etiology of his claimed disorders.  In light of the foregoing evidence, such an examination should be obtained upon remand.  See McLendon, supra; 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).

With regards to the Veteran's appeal as to the reduction of his PTSD rating, an August 2009 rating decision implemented the proposed reduction and assigned a rating of 30 percent, effective November 1, 2009.  The Veteran indicated in a September 2009 statement that he disagreed with the reduction in rating; this filing constitutes a timely notice of disagreement.  A SOC addressing this appeal has not been issued and the rating reduction was actually implemented.  The Board is required to remand the appeal as to the reduction in rating to allow such a SOC to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

With regards to the Veteran's claim for an increased rating for PTSD as well as his claim for TDIU, pertinent to the appeal as to the reduction in rating, the Veteran has alleged that he is entitled to a rating in excess of 50 percent for the entire appeal period, which began in November 2007.  He has also alleged being unable to work due, in part, to his PTSD.  The Board finds that the Veteran's appeal as to the rating reduction for his PTSD--to the extent that the claims implicate the same appellate period --is inextricably intertwined with the claims for an increased rating for PTSD and TDIU.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claims for an increased rating for PTSD and TDIU, would be premature; hence, a remand of these matters are warranted, as well.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's updated VA treatment records.  Such records dated through March 2011 from the VA Medical Center in Lexington are located in the Veteran's claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

All efforts to obtain these records should be documented in the claims file.  If these records are unavailable, this should be documented in the claims file and the Veteran should be so informed.

2.  Following the completion of the above development and the receipt of any additional records, the RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of his claimed soft tissue sarcoma and squamous cell carcinoma.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's soft tissue sarcoma and/or squamous cell carcinoma had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include his exposure to herbicides?  The examiner should also comment on the Veteran's contention that exposure to diesel and/or chemical fumes while serving in Vietnam resulted in his cancer.

(b) What is the relationship, if any, between soft tissue sarcoma and squamous cell carcinoma?  The examiner should comment on the Veteran's contention that his squamous cell carcinoma of the perianal area was actually a soft tissue sarcoma.   

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed. In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  The RO/AMC should issue a statement of the case addressing the appeal as to the rating reduction for the Veteran's PTSD.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

4.  Relevant to the Veteran's claim for an increased rating for PTSD and his claim for TDIU, after any additional records are obtained and the statement of the case is issued with regards to the appeal as to the rating reduction for the Veteran's PTSD, the RO/AMC should review them and then conduct any additionally indicated development, to include obtaining any VA examinations and/or addendum opinions, necessary to decide such claims.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all of the evidence received since the issuance of the April 2011 supplemental statement of the case.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


